Citation Nr: 0518179	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to VA compensation benefits based upon the 
provisions of 38 U.S.C.A. § 1151 for residuals of right eye 
treatment.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946, and from December 1947 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued to deny VA 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of right eye treatment.  

In May 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  The 
transcript is associated with the claims folder and has been 
reviewed.  During the hearing, the veteran submitted 
additional evidence directly to the Board along with a waiver 
of RO jurisdiction.  

In November 2004, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  In January 2001, the veteran was prescribed eye drops by 
a VA medical center for right eye inflammation and increased 
ocular pressure, and in March 2001, the veteran underwent 
surgical removal of a right eye cataract and placement of an 
implant lens to the right eye at a VA medical center and was 
maintained on oral and topical steroids.

3.  It is not shown that additional right eye disability 
resulted from VA medical treatment.  


CONCLUSION OF LAW

The criteria for an award of compensation benefits for 
residuals of right eye treatment, pursuant to the provisions 
of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 69 FR 46426 (to be codified at 
38 C.F.R. §§ 3.358, 3.361).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
September 2002 and January 2005.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal and the supplemental 
statements of the case (SSOC's) dated in December 2003 and 
March 2005, he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the March 2005 
SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's September 2002 letter contained a request that the 
veteran notify VA of any additional evidence concerning the 
appeal, not already of record, that wanted to have 
considered.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, September 
2002 notice was given to the veteran prior to the October 
2002 rating decision that initially denied the veteran's 
claim, therefore the timing of the notice was proper.

The claims folder contains service medical records, VA 
medical evidence, and private medical evidence.  The veteran 
was afforded a personal hearing in May 2004.  A relevant eye 
examination for VA purposes was provided in January 2005 (a 
February 2005 addendum was also provided).  

In an April 2005 statement, the veteran's representative 
noted that the claims folder does not contain quality 
assurance reports.  The representative stated that quality 
assurance reports "may" be at the Boston VA medical center, 
and suggested that the RO should obtain them.  Assuming that 
the representative is referring to quality assurance records 
pertinent to the March 2001 eye surgery, the Board notes that 
the RO requested all records pertaining to such surgery from 
the Boston VA medical center (see July 2002 memorandum from 
the Chief of Patient Services, Boston VA medical center), and 
such records are in the claims folder.  The Board finds that 
the RO's records request was thorough and there is no 
indication that the records obtained are incomplete.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Background

The veteran contends that he is entitled to VA compensation 
benefits for residuals of right eye treatment, pursuant to 
38 U.S.C.A. § 1151.  He attributes his current right eye 
problems to January and March 2001 VA medical treatments.  

In January 2001, the veteran complained of bilateral eye 
pain.  Examination at a VA medical center revealed bilateral 
pan uveitis with component of bilateral serous retinal 
detachment.  As part of the medical treatment, he received 
eye drops in his right eye.  The veteran asserts that these 
eye drops caused pain in his right eye. 

In March 2001, the veteran underwent surgical removal of a 
right eye cataract and placement of an implant lens to the 
right eye at a VA medical center.  The veteran asserts that 
the plastic lens implanted during the March 2001 surgery 
caused diminished vision.  He also claims that oral steroids 
prescribed by VA for eye problems caused several of his teeth 
to fall out.  

In October 2002, the veteran's eyes were examined at the New 
England Eye Center.  During the examination, the veteran 
complained of seeing "colors and tiles" in his right eye.  
Under the assessment portion of the treatment record, the 
physician essentially questioned whether there was a 
complication during the cataract removal surgery at the VA.  

According to an August 2003 statement, Dr. Raizman indicated 
that the veteran's right eye had a plastic lens implant with 
severe distortion of the pupil and corneal edema.  A corneal 
transplant with intraocular lens exchange was recommended to 
improve vision.

In January 2005, the veteran underwent a VA eye examination; 
diagnosis, in pertinent part, was corneal opacification in 
the right eye, derivative of complications associated with 
syphilis-associated inflammation.  The examiner provided a 
medical opinion the following month, after reviewing the 
entire claims folder, and noting all pertinent complaints, 
treatments, medications, and diagnoses.  It was concluded 
that the vision loss in the veteran's right eye was not 
caused by VA treatment provided between January 2001 and 
March 2001 and that the identified VA medical treatment did 
not cause additional disability.  The examiner indicated that 
the derivative vision loss and other disability in the right 
eye was a consequence of damage caused by the disease 
process.  

Legal Criteria

The veteran filed his claim for disability compensation for 
residuals of right eye treatment, pursuant to the provisions 
of 38 U.S.C.A. § 1151, in May 2002.  Under this law, 
compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (effective September 2, 
2004).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(effective September 2, 2004).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(effective September 2, 2004).  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.  38 C.F.R. 
§ 3.361(c)(3) (effective September 2, 2004).  


Analysis

Prior to the March 2001 right eye surgery, the veteran signed 
a consent form, acknowledging the risks associated with the 
surgery, to include infection, bleeding, retinal detachment, 
droopy lid, loss of vision, loss of eye, and possible need 
for subsequent surgery.  There were no complications noted 
following the surgery and the veteran was regarded as stable 
upon discharge from the hospital.  

The veteran currently suffers from, in pertinent part, a 
variety of inflammatory conditions of the ocular coats and 
uvea of the right eye.  According to Dr. Raizman's August 
2003 statement, further surgery on the right eye was 
recommended to improve vision, and the VA examiner is in 
agreement.  

On review, the Board finds that a clear preponderance of the 
evidence reflects that VA medical treatment did not result in 
additional right eye disability.  The VA examiner concluded 
that the current state of the veteran's right eye and 
derivative loss of vision is not the result of VA medical 
treatment, but rather due to the inflammatory ocular effects 
of syphilis.  The VA examiner explained that the state of the 
veteran's right iris is more likely than not a consequence of 
the effects of management of the syphilis-associated 
inflammatory membrane that formed at the right pupil.  The VA 
examiner, after a thorough review of the competent evidence 
of record, concluded that VA treatment between January 2001 
and March 2001 did not cause additional disability and that 
there was no instance of carelessness/negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing treatment during such time 
period.  The examiner did concede that the anti-inflammatory 
medications prescribed to the veteran have a wide range of 
side effects, however he found no evidence of either fault on 
the part of the VA or evidence that treatment actually 
resulted in additional disability.  

The Board acknowledges that a physician with the New England 
Eye Center essentially questioned whether there was a 
complication during the cataract removal surgery at the VA, 
according to a private October 2002 examination report.  
However, the Board finds the physician's assessment to be of 
limited probative value because it is speculative and less-
informed.  The private physician merely questioned whether a 
complication had occurred; the physician did not state that 
one actually did occur.  Also, there is no indication that 
the private physician 


reviewed the veteran's claims folder, to include the VA pre-
and post-operative reports, prior to examining the veteran 
and making an assessment.  

Although the veteran believes that his current right eye 
problems are the result of VA medical treatment, there is no 
indication that he has received training in opthamalogy.  
Therefore, his opinion as to the etiology of his right eye 
problems cannot be considered competent evidence.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, the Board finds that it has not been shown VA medical 
treatment resulted in additional disability to the veteran's 
right eye.  In view of this finding, the Board concludes that 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of right eye treatment as 
a result of VA treatment between January 2001 and March 2001 
is not established, and therefore, the veteran's claim must 
be denied.  


ORDER

The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


